IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                              No. 00-10856
                          Conference Calendar



MICHAEL L. HOWARD,

                                      Plaintiff-Appellant,

versus

JOHN CORNYN, Attorney General
of Texas, Child Support Division,

                                      Defendant-Appellee.


                         ---------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:00-CV-1289-D
                         ---------------------
                             April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Texas state prisoner Michael L. Howard, #918423, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint as

frivolous.     He has also filed motions for discovery, to

supplement the record, to order a blood test, and to waive his

filing fee.     These motions are DENIED.

     Howard’s failure to identify any error in the district

court’s legal analysis or its application to his lawsuit “is the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-10856
                               - 2 -

same as if he had not appealed that judgment.”   Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).   Howard’s appeal is without arguable merit and is

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   See

5TH CIR. R. 42.2.

     The district court’s dismissal of the present case and this

court’s dismissal of Howard’s appeal count as two strikes against

him for purposes of 28 U.S.C. § 1915(g).   Howard has already

accumulated one strike.   See Howard v. Thomas, No. 95-50498 (5th

Cir. Jan. 12, 1996)(unpublished).   Because he is subject to the

three-strikes bar under the statute, Howard is BARRED from

proceeding in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; MOTIONS DENIED; SANCTION IMPOSED.